 

Exhibit 10.2

 

[Dealer]

May 18, 2020

 

To: PetIQ, Inc.
923 S. Bridgeway Place

Eagle, Idaho 83616

Attention: General Counsel

 

 

 

Re: Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
(“Dealer”) and PetIQ, Inc. (“Counterparty”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Counterparty and Dealer as to the subject matter and
terms of the Transaction to which this Confirmation relates, and shall supersede
all prior or contemporaneous written or oral communications with respect
thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
May 14, 2020 (the “Offering Memorandum”) relating to the 4.00% Convertible
Senior Notes due 2026 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
125,000,000 (as increased by an aggregate principal amount of USD 18,750,000
pursuant to the exercise by the Initial Purchasers (as defined herein) of their
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated May 19, 2020
between Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and (ii)
sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 8.01(I) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of the Convertible Notes in the Offering Memorandum or (y)
pursuant to Section 5.09 of the Indenture, subject, in the case of this clause
(y), to the second paragraph under “Method of Adjustment” in Section ‎3), any
such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section ‎9(i)(iii) below) unless the
parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine), (ii) in respect of Section 5(a)(vi) of the Agreement, the election
that the “Cross Default” provisions shall apply to Dealer with (a) a “Threshold
Amount” with respect to Dealer of three percent of the shareholders’ equity of
Dealer’s parent as of the Trade Date, (b) the deletion of the phrase “, or
becoming capable at such time of being declared,” from clause (1) and (c) the
following language added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature and (y) funds were available to enable the party to make the
payment when due.”, (iii) the modification that the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of a party’s banking business, and (iv) the
modification that following the payment of the Premium, the condition precedent
in Section 2(a)(iii) of the Agreement with respect to Events of Default or
Potential Events of Default (other than an Event of Default or Potential Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) shall
not apply to a payment or delivery owing by Dealer to Counterparty. In the event
of any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 



 

 

 

2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.

 

  Trade Date: May 18, 2020         Effective Date: The closing date of the
issuance of the Convertible Notes issued pursuant to the option to purchase
additional Convertible Notes exercised on the date hereof.         Option Style:
“Modified American”, as described under “Procedures for Exercise” below        
Option Type: Call       Buyer:Counterparty     Seller:Dealer     Shares:The
Class A common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “PETQ”).       Number of Options: 18,750. For the avoidance of doubt, the
Number of Options shall be reduced by any Options exercised by Counterparty. In
no event will the Number of Options be less than zero.         Applicable
Percentage: 50%         Option Entitlement: A number equal to the product of the
Applicable Percentage and 33.7268.         Strike Price: USD 29.6500         Cap
Price: USD 41.5100       Premium:USD 966,562.50       Premium Payment Date: The
Effective Date       Exchange:The NASDAQ Global Select Market

 

2

 

 

  Related Exchange(s): All Exchanges         Excluded Provisions: Section 5.06
and Section 5.07 of the Indenture.

 

Procedures for Exercise.

 

  Conversion Date: With respect to any conversion of a Convertible Note (other
than (x) any conversion of Convertible Notes with a Conversion Date occurring
prior to the Free Convertibility Date or (y) any conversion of a Convertible
Note in respect of which the Holder (as such term is defined in the Indenture)
of such Convertible Note would be entitled to an increase in the Conversion Rate
pursuant Section 5.07 of the Indenture (any such conversion described in clause
(x) or clause (y), an “Early Conversion”), to which the provisions of Section
‎9(i)(i) of this Confirmation shall apply), the date on which the Holder (as
such term is defined in the Indenture) of such Convertible Note satisfies all of
the requirements for conversion thereof as set forth in Section 5.02(A) of the
Indenture; provided that if Counterparty has not delivered to Dealer a related
Notice of Exercise, then in no event shall a Conversion Date be deemed to occur
hereunder (and no Option shall be exercised or deemed to be exercised hereunder)
with respect to any surrender of a Convertible Note for conversion in respect of
which Counterparty has elected to designate a financial institution for exchange
in lieu of conversion of such Convertible Note pursuant to Section 5.08 of the
Indenture.         Free Convertibility Date: January 15, 2026         Expiration
Time: The Valuation Time         Expiration Date: June 1, 2026, subject to
earlier exercise.         Multiple Exercise: Applicable, as described under
“Automatic Exercise” below.         Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
occurring on or after the Free Convertibility Date, in respect of which a
“Notice of Conversion” (as defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting Holder, a number of
Options equal to (i) the number of Convertible Notes as to which such Conversion
Date has occurred minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated May 14, 2020 between Dealer and
Counterparty (the “Base Call Option Confirmation”), shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only in accordance with “Notice of Exercise” below.

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.  

 



3

 

 

  Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in connection with the exercise
of any Options relating to Convertible Notes with a Conversion Date occurring on
or after the Free Convertibility Date, Counterparty must notify Dealer in
writing (which, for the avoidance of doubt, may be by email) before 5:00 p.m.
(New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date specifying the number of such Options that are to be exercised;
provided that, notwithstanding the foregoing, such notice (and the related
exercise of Options hereunder) shall be effective if given by Counterparty after
the applicable notice deadline specified above but prior to 5:00 p.m. (New York
City time) on the fifth Exchange Business Day following such notice deadline, in
which event the Calculation Agent shall have the right to adjust Dealer’s
delivery obligation hereunder, with respect to the exercise of such Options, as
appropriate to reflect the additional commercially reasonable costs and losses
(limited to losses as a result of hedging mismatches and market losses) and
expenses incurred by Dealer or any of its affiliates in connection with its
hedging activities with such adjustments made assuming that Dealer maintains
commercially reasonable hedge positions (including the unwinding of any hedge
position) as a result of its not having received such notice prior to such
notice deadline (it being understood that the adjusted delivery obligation
described in this proviso can never be less than zero and can never require any
payment by Counterparty); provided, further, that if the Relevant Settlement
Method for such Options is (x) Net Share Settlement and the Specified Cash
Amount (as defined below) is not USD 1,000, (y) Cash Settlement or (z)
Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) (which, for the avoidance of doubt, may be
by email) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Free Convertibility Date specifying (1) the Relevant
Settlement Method for such Options, and (2) if the settlement method for the
related Convertible Notes is not Settlement in Shares or Settlement in Cash
(each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”). If
the Relevant Settlement Method for such Options is other than Net Share
Settlement in the Notice of Final Settlement Method, the Notice of Final
Settlement Method shall contain a written representation by Counterparty to
Dealer that Counterparty is not, on the date of the Notice of Final Settlement
Method, in possession of any material non-public information with respect to
Counterparty or the Shares.

 



4

 

 

  Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its commercially
reasonable discretion.         Market Disruption Event: Section 6.3(a) of the
Equity Definitions is hereby replaced in its entirety by the following:        
“‘Market Disruption Event’ means, with respect to any date (i) the failure by
the principal U.S. national or regional securities exchange on which the Shares
are then listed, or, if the Shares are not then listed on a U.S. national or
regional securities exchange, the principal other market on which the Shares are
then traded, to open for trading during its regular trading session on such
date; or (ii) the occurrence or existence, for more than one half hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant exchange or otherwise) in the Shares or in any options contracts
or futures contracts relating to the Shares, and such suspension or limitation
occurs or exists at any time before 1:00 p.m., New York City time, on such
date.”

 

Settlement Terms.

 

  Settlement Method: For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Dealer of the
Relevant Settlement Method in the Notice of Final Settlement Method for such
Option.         Relevant Settlement Method: In respect of any Option:          
(i)       if Counterparty has elected, or is deemed to have elected, to settle
its conversion obligations in respect of the related Convertible Note (A)
entirely in Shares pursuant to Section 5.03(B)(i)(1) of the Indenture (together
with cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
5.03(B)(i)(3) of the Indenture with a Specified Cash Amount less than USD 1,000
(such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 5.03(B)(i)(3) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;



 



5

 

 

    (ii)       if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 5.03(B)(i)(3) of the Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and           (iii)       if Counterparty has
elected to settle its conversion obligations in respect of the related
Convertible Note entirely in cash pursuant to Section 5.03(B)(i)(2) of the
Indenture (such settlement method, “Settlement in Cash”), then the Relevant
Settlement Method for such Option shall be Cash Settlement.         Net Share
Settlement: If Net Share Settlement is applicable to any Option exercised or
deemed exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.           Dealer
will pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.



 

  Combination Settlement: If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will pay or deliver, as the case
may be, to Counterparty, on the relevant Settlement Date for each such Option:

 

(i)cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 



6

 

 

(ii)Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;



 

    provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.           Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.         Cash
Settlement: If Cash Settlement is applicable to any Option exercised or deemed
exercised hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer
will pay to Counterparty, on the relevant Settlement Date for each such Option,
an amount of cash (the “Cash Settlement Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (i) the
Daily Option Value for such Valid Day, divided by (ii) the number of Valid Days
in the Settlement Averaging Period; provided that in no event shall the Cash
Settlement Amount for any Option exceed the Applicable Limit for such Option.  
      Daily Option Value: For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the Relevant
Price on such Valid Day and the Cap Price, less (B) the Strike Price on such
Valid Day; provided that if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Valid Day shall be
deemed to be zero. In no event will the Daily Option Value be less than zero.  
      Applicable Limit: For any Option, an amount of cash equal to the
Applicable Percentage multiplied by the excess of (i) the aggregate of (A) the
amount of cash, if any, paid to the Holder of the related Convertible Note upon
conversion of such Convertible Note and (B) the number of Shares, if any,
delivered to the Holder of the related Convertible Note upon conversion of such
Convertible Note multiplied by the Applicable Limit Price on the Settlement Date
for such Option, over (ii) USD 1,000.

 



7

 

 

  Applicable Limit Price: On any day, the opening price as displayed under the
heading “Op” on Bloomberg page PETQ <equity> (or any successor thereto).        
Valid Day: A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the principal U.S. national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a U.S. national or regional securities exchange,
on the principal other market on which the Shares are then traded. If the Shares
are not so listed or traded, “Valid Day” means a Business Day.         Scheduled
Valid Day: A day that is scheduled to be a Valid Day on the principal United
States national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a United States national or
regional securities exchange, on the principal other market on which the Shares
are then traded. If the Shares are not so listed or traded, “Scheduled Valid
Day” means a Business Day.         Business Day: Any day other than a Saturday,
a Sunday or any day on which the Federal Reserve Bank of New York is authorized
or required by law or executive order to close or be closed.         Relevant
Price: On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page PETQ <equity> AQR
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.         Settlement Averaging Period:
For any Option and regardless of the Settlement Method applicable to such
Option, the 40 consecutive Valid Days commencing on, and including, the 41st
Scheduled Valid Day immediately prior to the Expiration Date; provided that if
the Notice of Final Settlement Method for such Option specifies that Settlement
in Shares or Low Cash Combination Settlement applies to the related Convertible
Note, the Settlement Averaging Period shall be the 80 consecutive Valid Days
commencing on, and including, the 81st Scheduled Valid Day immediately prior to
the Expiration Date.

 



8

 

 

  Settlement Date: For any Option, the second Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.        
Settlement Currency: USD         Other Applicable Provisions: The provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Settled”. “Share Settled” in relation to any Option
means that Net Share Settlement or Combination Settlement is applicable to that
Option.         Representation and Agreement: Notwithstanding anything to the
contrary in the Equity Definitions (including, but not limited to, Section 9.11
thereof), the parties acknowledge that (i) any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws,
(ii) Dealer may deliver any Shares required to be delivered hereunder in
certificated form in lieu of delivery through the Clearance System and (iii) any
Shares delivered to Counterparty may be “restricted securities” (as defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)).

 

3.             Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

  Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “Reference Property Unit” or to any “Last Reported Sale Price” , “Daily
VWAP,” “Daily Conversion Value”, “Daily Cash Amounts” or “Daily Share Amounts”
(each as defined in the Indenture). For the avoidance of doubt, Dealer shall not
have any delivery or payment obligation hereunder, and no adjustment shall be
made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the proviso to
the first sentence of Section 5.05(A)(iii)(1) of the Indenture or proviso to the
first sentence of Section 5.05(A)(iv) of the Indenture).

 



9

 

 

  Method of Adjustment: Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction.           Notwithstanding the foregoing and “Consequences of Merger
Events / Tender Offers” below:



 

(i)if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 5.05(H)
of the Indenture, Section 5.09 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will, in good faith and
in a commercially reasonable manner, determine the adjustment to be made to any
one or more of the Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner; provided that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make a commercially reasonable
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event;

 

(ii)in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 5.05(A)(ii) of the Indenture or Section
5.05(A)(iii)(1) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii)(1) of the Indenture), as
the case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall, in good faith and in a commercially reasonable manner, have the
right to adjust any variable relevant to the exercise, settlement or payment for
the Transaction as appropriate to reflect the costs (including, but not limited
to, hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
Dealer maintains commercially reasonable hedge positions, as a result of such
event or condition not having been publicly announced prior to the beginning of
such period; and

 



10

 

 

(iii)if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities, with such adjustments made assuming that Dealer maintains
commercially reasonable hedge positions, as a result of such Potential
Adjustment Event Change.

 

  Dilution Adjustment Provisions: Sections 5.05(A)(i), (ii), (iii), (iv) and (v)
and Section 5.05(H) of the Indenture.

 

Extraordinary Events applicable to the Transaction:

 

  Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Common Stock Change Event” in Section
5.09(A) of the Indenture.         Tender Offers: Applicable; provided that
notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in Section 5.05(A)(v)
of the Indenture.

 



11

 

 

  Consequences of Merger Events/     Tender Offers: Notwithstanding Section 12.2
and Section 12.3 of the Equity Definitions, upon the occurrence of a Merger
Event or a Tender Offer, the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction, subject to the second
paragraph under “Method of Adjustment,” to the extent an analogous adjustment is
required to be made pursuant to the Indenture in respect of such Merger Event or
Tender Offer (other than with respect to any adjustment to the Cap Price);
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s reasonable election; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.  
      Consequences of Announcement Events: Modified Calculation Agent Adjustment
as set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”, (y)
the phrase “exercise, settlement, payment or any other terms of the Transaction
(including, without limitation, the spread)” shall be replaced with the phrase
“Cap Price (provided that in no event shall the Cap Price be less than the
Strike Price)”, and (z) for the avoidance of doubt, the Calculation Agent shall,
in good faith and in a commercially reasonable manner, determine whether the
relevant Announcement Event has had an economic effect on the Transaction (and,
if so, shall adjust the Cap Price accordingly) on one or more occasions on or
after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that (i) any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement Event
and (ii) in making any adjustment the Calculation Agent shall take into account
volatility, liquidity or other factors before and after such Announcement Event.
An Announcement Event shall be an “Extraordinary Event” for purposes of the
Equity Definitions, to which Article 12 of the Equity Definitions is applicable.

 



12

 

 

  Announcement Event: (i) The public announcement by Issuer, any agent or
representative of Issuer, any affiliate or subsidiary of Issuer, any Valid Third
Party Entity or any affiliate of a Valid Third Party Entity, of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition or disposition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 30% of the market
capitalization of Issuer as of the date of such announcement (an “Acquisition
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or an
Acquisition Transaction or (iii) any subsequent public announcement by any
entity of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” (A) “Merger Event” shall mean such term as defined under
Section 12.1(b) of the Equity Definitions (but, for the avoidance of doubt, the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions; provided that Section 12.1(d) of the
Equity Definitions is hereby amended by replacing “10%” with “20%” in the third
line thereof.         Valid Third Party Entity: In respect of any transaction,
any third party that has a bona fide intent to enter into or consummate such
transaction (it being understood and agreed that in determining whether such
third party has such a bona fide intent, the Calculation Agent may take into
consideration the effect of the relevant announcement by such third party (or
its agent or representative) on the Shares and/or options relating to the
Shares).

 



13

 

 

  Nationalization, Insolvency or Delisting: Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The Nasdaq Global Select Market
or The Nasdaq Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

  Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii)
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption, effectiveness or promulgation of
new regulations authorized or mandated by existing statute)”.         Failure to
Deliver: Applicable         Hedging Disruption: Applicable; provided that:

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:       “For the avoidance
of doubt, the term “equity price risk” shall be deemed to include, but shall not
be limited to, stock price and volatility risk. And, for the further avoidance
of doubt, any such transactions or assets referred to in phrases (A) or (B)
above must be available on commercially reasonable pricing terms.”; and



 

(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

  Increased Cost of Hedging: Not Applicable         Hedging Party: For all
applicable Additional Disruption Events, Dealer.         Determining Party: For
all applicable Extraordinary Events, Dealer.

 





14

 

 

Non-Reliance:Applicable

 

  Agreements and Acknowledgments     Regarding Hedging Activities: Applicable  
      Additional Acknowledgments: Applicable         Hedging Adjustment: For the
avoidance of doubt, whenever Hedging Party, Determining Party or the Calculation
Agent makes an adjustment, calculation or determination permitted or required to
be made pursuant to the terms of this Confirmation or the Equity Definitions to
take into account the effect of any event (other than an adjustment, calculation
or determination made by reference to the Indenture), the Calculation Agent,
Determining Party or Hedging Party, as the case may be, shall make such
adjustment, calculation or determination in a commercially reasonable manner and
by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position.

 

4.              Calculation Agent. Dealer; provided that all calculations and
determinations by the Calculation Agent (other than calculations or
determinations made by reference to the Indenture) shall be made in good faith
and in a commercially reasonable manner and assuming for such purposes that
Dealer is maintaining, establishing and/or unwinding, as applicable, a
commercially reasonable hedge position; provided further that if an Event of
Default of the type described in Section 5(a)(vii) of the Agreement with respect
to which Dealer is the sole Defaulting Party occurs, Counterparty shall have the
right to appoint a successor calculation agent which shall be a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives.
The Calculation Agent agrees that it will promptly (but in any event within five
(5) Exchange Business Days), upon written notice from Counterparty, provide a
statement displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be (including any quotations, market
data or information from internal or external sources used in making such
determination, adjustment or calculation, it being understood that the
Calculation Agent shall not be required to disclose any confidential information
or proprietary models used by it in connection with such determination,
adjustment or calculation, as the case may be).

 

5.             Account Details.

 

(a)           Account for payments to Counterparty:

 

To be provided.

 

Account for delivery of Shares to Counterparty:

 

To be provided.

 



15

 

 

 

(b)                Account for payments to Dealer:

 

Bank:

ABA#:

F/O:

A/C:

Ref:

 

Account for delivery of Shares from Dealer:

 

To be provided by Dealer.

 

6.            Offices.

 

(a)The Office of Counterparty for the Transaction is:

 

The Office of Dealer for the Transaction is:

 

7.            Notices.

 

(a)Address for notices or communications to Counterparty:

 

PetIQ, Inc.

923 S. Bridgeway Place

Eagle, Idaho 83616

Attention: General Counsel

 

With a copy to:

 

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601

Attention: Christina T. Roupas

 

(b)Address for notices or communications to Dealer:

 

[____]

Attention:

Telephone No.:

Email:

 

8.            Representations and Warranties of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in Section
1 of the Purchase Agreement (the “Purchase Agreement”) dated as of May 14, 2020,
among Counterparty and Jefferies LLC, as representative of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 

(a)Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 



 16 

 

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (x) the certificate of incorporation or by-laws of
Counterparty, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or (y)
any agreement or instrument filed as an exhibit to Counterparty’s Annual Report
on Form 10-K for the year ended December 31, 2019, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument except for any conflict or breach which would not reasonably be
expected to have a material adverse effect.

 

(c)To the knowledge of Counterparty, no consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act or state securities laws;
provided that Counterparty makes no representation or warranty regarding any
such requirement that is applicable generally to the ownership of equity
securities by Dealer or any of its affiliates solely as a result of it or any of
such affiliate being financial institutions or broker-dealers.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares.

 

(g)To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliate being financial
institutions or broker-dealers.

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

(i)The assets of Counterparty do not constitute “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 under the Employee Retirement Income Security Act of
1974, as amended.

 

(j)On and immediately after the Trade Date and the Premium Payment Date, (A)
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and (B) Counterparty would be able to purchase the number of
Shares with respect to the Transaction in compliance with the laws of the
jurisdiction of Counterparty’s incorporation (including the adequate surplus and
capital requirements of Sections 154 and 160 of the General Corporation Law of
the State of Delaware).

 



 17 

 

 

(k)Counterparty (x) represents and warrants that it has not, as of the Trade
Date, applied for or received a loan, loan guarantee, direct loan (as that term
is defined in the Coronavirus Aid, Relief and Economic Security Act (the “CARES
Act”)) or other investment, or any financial assistance or relief under any
program or facility (collectively “Financial Assistance”) that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
CARES Act and the Federal Reserve Act, as amended, and (b) (i) requires under
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility) as a condition of such Financial Assistance, that Counterparty comply
with a requirement not to, or otherwise agree, attest, certify or warrant that
it has not, as of the date specified in such condition, repurchased, or will not
repurchase, any equity security of Counterparty, and that it has not, as of the
date specified in the condition, made a capital distribution or will make a
capital distribution, or (ii) for which the terms of the Transaction would cause
Counterparty to fail to satisfy any condition for application for or receipt or
retention of the Financial Assistance and (y) acknowledges that entering into
the Transaction may limit its ability to receive such loan, loan guarantee, or
direct loan.

 

9.            Other Provisions.

 

(a)Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation provided that as the opinion
relates to Section 8(b) the agreements or instruments covered thereby shall be
limited to certain material agreements reasonably acceptable to Dealer..

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice (which,
for the avoidance of doubt, may be by email) of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the number of outstanding
Shares as determined on such day is (i) less than 23.2 million (in the case of
the first such notice) or (ii) thereafter more than 1.1 million less than the
number of Shares included in the immediately preceding Repurchase Notice;
provided that, with respect to any repurchase of Shares pursuant to a plan under
Rule 10b5-1 under the Exchange Act (as defined below), Counterparty may elect to
satisfy such requirement by promptly giving Dealer written notice of entry into
such plan, the maximum number of Shares that may be purchased thereunder and the
approximate dates or periods during which such repurchases may occur (with such
maximum number of Shares deemed repurchased on the date of such notice for
purposes of this Section 9(b)). Counterparty agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable and documented out-of-pocket
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
out-of-pocket expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any proceeding contemplated by this paragraph
that is effected without its written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, Counterparty agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. Counterparty shall not be liable for
any losses, claims, damages or liabilities (or expenses relating thereto) of any
Indemnified Person that result from the bad faith, gross negligence, willful
misconduct or fraud of any Indemnified Person. If the indemnification provided
for in this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph ‎(b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 



 18 

 

 

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Trade Date, engage in
any such distribution.

 

(d)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section ‎9(b) or any
obligations under Section ‎9(n) or ‎9(s) of this Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”));

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 



 19 

 

 

(D)Dealer will not, as a result of such transfer and assignment, (x) be required
to pay the transferee or assignee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment
or (y) receive from the transferee or assignee an amount (taking into account
any additional amounts paid under Section 2(d)(i)(4) of the Agreement) that is
less than the amount that Dealer would have received from Counterparty in the
absence of such transfer or assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Without limiting the generality of clause ‎(B), the transferee or assignee
shall make such Payee Tax Representations and provide such tax documentation as
may be reasonably requested by Dealer to permit Dealer to determine that results
described in clauses ‎(D) and ‎(E) will not occur upon or after such transfer
and assignment; and

 

(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

(ii)Dealer may transfer or assign its rights or obligations under the
Transaction (A) in whole and not in part, without Counterparty’s consent, to any
affiliate of Dealer (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment,
or (2) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer’s parent, as applicable, or (B) in whole or in
part, with Counterparty’s consent (such consent not to be unreasonably withheld
or delayed), to any other third party financial institution that is a recognized
dealer in the market for U.S. corporate equity derivatives and that has a
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer or Dealer’s parent at the time of the transfer or assignment
and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”),
or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”) or, if
either S&P or Moody’s ceases to issue such long-term issuer rating, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that, in the case of any transfer or
assignment described in clause (A) or (B) above, (I) such a transfer or
assignment shall not occur unless an Event of Default, Potential Event of
Default or Termination Event is not then continuing or will not occur as a
result of such transfer and assignment; and (II) at the time of such transfer or
assignment either (i) each Dealer and the transferee or assignee in any such
transfer or assignment is a “dealer in securities” within the meaning of Section
475(c)(1) of the Code or (ii) the transfer or assignment does not result in a
deemed exchange by Counterparty within the meaning of Section 1001 of the Code.
In addition, (A) the transferee or assignee shall agree that following such
transfer or assignment, Counterparty will not (x) receive from the transferee or
assignee on any payment date or delivery date (after accounting for amounts paid
by the transferee or assignee under Section 2(d)(i)(4) of the Agreement as well
as any withholding or deduction of Tax from the payment or delivery) an amount
or a number of Shares, as applicable, lower than the amount or the number of
Shares, as applicable, that Dealer would have been required to pay or deliver to
Counterparty in the absence of such transfer or assignment or (y) be required to
pay such assignee or transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Counterparty would have
been required to pay to Dealer in the absence of such transfer or assignment and
(B) the transferee or assignee shall make such Payee Tax Representations and
shall provide such tax documentation as may be reasonably requested by
Counterparty to permit Counterparty to make any necessary determinations
pursuant to clause (A) of this proviso. If at any time at which (A) the Section
16 Percentage exceeds 8.0%, (B) the Option Equity Percentage exceeds 14.5%, or

 



 20 

 

 



    (C) the Share Amount exceeds the Applicable Share Limit (if any applies)
(any such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists (after giving effect to
such transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions), then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists (after giving effect to such transfer or assignment
and any resulting change in Dealer’s commercially reasonable Hedge Positions).
In the event that Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Options equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section ‎9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in an adverse
effect on a Dealer Person, under any Applicable Restriction, as determined by
Dealer in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided, that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 



 21 

 

 

(f)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates, but in no event more than the fewest
number of dates required as determined by the Calculation Agent in its sole
discretion (each, a “Staggered Settlement Date”) as follows:

 

(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause ‎(i) above.

 

(g)[Reserved]

 

(h)[Reserved].

 

(i)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder (as such term is defined in the Indenture):

 

(A)Counterparty shall, within five Scheduled Trading Days of the Conversion Date
for such Early Conversion, provide written notice (an “Early Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date (such Convertible Notes, the “Affected Convertible
Notes”), and the giving of such Early Conversion Notice shall constitute an
Additional Termination Event as provided in this clause ‎(i);

 

(B)upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than the settlement date for the conversion of the relevant
Affected Convertible Notes) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes minus the “Affected
Number of Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Affected Convertible Notes and (y) the Number of Options as
of the Conversion Date for such Early Conversion;

 



 22 

 

 

(C)no amount shall be payable by Counterparty in respect thereof and any payment
by Dealer hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note and (ii) the number of Shares delivered (if any) to the Holder
(as such term is defined in the Indenture) of an Affected Convertible Note upon
conversion of such Affected Convertible Note, multiplied by the Applicable Limit
Price on the settlement date for the conversion of such Affected Convertible
Note, minus (y) USD 1,000;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an event of default with respect to Counterparty occurs under the
terms of the Convertible Notes as set forth in Section 7.01 of the Indenture,
which event of default has resulted in the Convertible Notes becoming due and
payable under the terms thereof, shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction, (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and (D) no amount shall be payable by Counterparty
as a result thereof and any amount payable by Dealer in respect thereof shall be
determined pursuant to Section 6 of the Agreement.

 

(iii)Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction, (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and (D) no amount shall be payable by Counterparty
as a result thereof and any amount payable by Dealer in respect thereof shall be
determined pursuant to Section 6 of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements, waives or obtains a waiver in
respect of any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (v) pursuant to Section 8.01(B) of the Indenture,
(w) pursuant to Section 8.01(I) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Convertible
Notes in the Offering Memorandum, (x) pursuant to Section 8.01(G) of the
Indenture, (y) pursuant to Section 5.09 of the Indenture or (z) pursuant to
Section 8.01(A) of the Indenture that, as determined by Calculation Agent, cures
any ambiguity, omission, defect or inconsistency in the Indenture or in the
Convertible Notes), in each case, without the consent of Dealer.

 



 23 

 

 

(iv)Within five Business Days promptly following any Repayment Event (as defined
below), Counterparty shall notify Dealer of such Repayment Event, in each case,
including the number of Convertible Notes subject to such Repayment Event (any
such notice, a “Repayment Notice”); provided further that any “Repayment Notice”
delivered to Dealer pursuant to the Base Call Option Confirmation shall be
deemed to be a Repayment Notice pursuant to this Confirmation and the terms of
such Repayment Notice shall apply, mutatis mutandis, to this Confirmation.
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of any Repayment Notice shall constitute an Additional
Termination Event as provided in this Section 9(i)(iv). Upon receipt of any such
Repayment Notice, Dealer shall promptly designate an Exchange Business Day
following receipt of such Repayment Notice (which in no event shall be earlier
than the related settlement date for the relevant Repayment Event) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) the
number of such Convertible Notes specified in such Repayment Notice minus the
number of Repayment Options (as defined in the Base Call Option Confirmation),
if any, that relate to such Convertible Notes (and for purposes of determining
whether any Options under this Confirmation or under the Base Call Option
Confirmation will be among the Repayment Options hereunder or under, and as
defined in, the Base Call Option Confirmation, the Convertible Notes specified
in such Repayment Notice shall be allocated first to the Base Call Option
Confirmation until all Options thereunder are exercised or terminated) and (B)
the Number of Options as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Options shall be reduced by the number
of Repayment Options. No amount shall be payable by Counterparty as a result
thereof and any amount payable by Dealer with respect to such termination (the
“Repayment Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Repayment Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction;
provided that, in the event of a Repayment Event pursuant to Section 4.02 of the
Indenture or Section 4.03 of the Indenture, the Repayment Unwind Payment shall
not be greater than (x) the number of Repayment Options multiplied by (y) the
product of (A) the Applicable Percentage and (B) the excess, if any, of (I) the
amount paid by the Counterparty per Convertible Note pursuant to the relevant
sections of the Indenture over (II) USD 1,000. “Repayment Event” means that (i)
any Convertible Notes are repurchased (whether pursuant to Section 4.02 of the
Indenture or Section 4.03 of the Indenture or otherwise) by Counterparty or any
of its subsidiaries (including in connection with, or as a result of, a
Fundamental Change (as defined in the Indenture), a tender offer, exchange offer
or similar transaction or for any other reason), (ii) any Convertible Notes are
delivered to Counterparty in exchange for delivery of any property or assets of
Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Notes is repaid in full prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes pursuant to Section 7.02 of the Indenture), or (iv) any
Convertible Notes are exchanged by or for the benefit of the “Holders” (as such
term is defined in the Indenture) thereof for any other securities of
Counterparty or any of its affiliates (or any other property, or any combination
thereof) pursuant to any exchange offer or similar transaction. For the
avoidance of doubt, any conversion of Convertible Notes (whether into cash,
Shares, a combination of cash and Shares or any “Reference Property” (as defined
in the Indenture)) pursuant to the terms of the Indenture shall not constitute a
Repayment Event. Counterparty acknowledges and agrees that if an Additional
Termination Event has occurred under this Section 9(i)(iv), then any related
Convertible Notes subject to a Repayment Event will be deemed to be cancelled
and disregarded and no longer outstanding for all purposes hereunder.

 



 24 

 

 

(j)Amendments to Equity Definitions.

 

(i)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material” and adding the phrase “or the Options” at the end of the sentence.

 

(ii)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
inserting “(1)” immediately following the word “means” in the first line thereof
and (2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

 

(iii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(iv)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

 

(k)Setoff. Obligations under the Transaction shall not be set off by either
party against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise.

 

(l)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section ‎8(f) as of the date of such election and
(c) Dealer agrees, in its commercially reasonable discretion, to such election,
in which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 



 25 

 

 

    Share Termination Alternative:  If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

    Share Termination Delivery Property:  A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

    Share Termination Unit Price:  The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.

 

    Share Termination Delivery Unit:  One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent.

 

    Failure to Deliver:  Applicable

 



 26 

 

 

    Other applicable provisions:  If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of
the Equity Definitions and the provisions set forth opposite the caption
“Representation and Agreement” in Section 2 will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that Share Termination Alternative
is applicable to the Transaction.

 

(m)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(n)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size and industry, in form and
substance commercially reasonably satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its good faith, commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), commercially reasonably requested by Dealer.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(p)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment (in the case of clause (i) below) or based on the advice of
counsel (in the case of clause (ii) below), that such action is reasonably
necessary or appropriate (i) to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions (but only if there is a material decrease in liquidity relative to
Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to effect
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that such policies and procedures have been adopted by
Dealer in good faith and are generally applicable in similar situations and
applied in a non-discriminatory manner; provided further that no such date of
valuation, payment or delivery may be postponed or added more than 40 “VWAP
Trading Days” (as defined in the Indenture) after the original date of
valuation, payment or delivery, as the case may be.

 



 27 

 

 

(q)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(r)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(s)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)Promptly as reasonably practicable following the public announcement of the
results of any election by the holders of Shares with respect to the
consideration due upon consummation of any Merger Event, Counterparty shall give
Dealer written notice of the weighted average of the types and amounts of
consideration received by holders of Shares upon consummation of such Merger
Event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such Merger Event is consummated; and

 

(ii)(A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 



 28 

 

 

(u)Agreements and Acknowledgments Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(v)Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated or the “Closing” (as defined in the
Purchase Agreement) does not occur with respect to such sale for any reason on
or before June 30, 2020, or Counterparty fails to deliver to Dealer opinions of
counsel as required pursuant to Section ‎9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (June 30, 2020 or the Premium Payment Date or such later date, as
applicable, the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and the Premium shall be
returned to Counterparty less reasonable costs of Dealer and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(w)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(x)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by Section ‎9(j)(i) or, if applicable, by the
definition of “Announcement Event”, and provided that for purposes of the
foregoing (1) Section 12.1(d) of the Equity Definitions shall be amended by
replacing the words “voting shares of the Issuer” in the fourth line thereof
with the word “Shares” and (2) Section 12.1(e) of the Equity Definitions is
hereby amended by replacing the words “voting shares” in the first line thereof
with the word “Shares”), and upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, respectively, as such terms are defined in
the Equity Definitions, the Calculation Agent may, in its commercially
reasonable discretion, adjust the Cap Price to preserve the fair value of the
Options to Dealer; provided that in no event shall the Cap Price be less than
the Strike Price.

 



 29 

 

 

(y)Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

(z)Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

(aa)Tax Matters.

 

(i)Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the representations:

 

(A)Counterparty is a corporation created or organized in the United States or
under the laws of the United States. It is “exempt” within the meaning of
Treasury Regulation section 1.6049-4(c) from information reporting on U.S.
Internal Revenue Service Form 1099 and backup withholding.

 

(B)[___]

 

(ii)Tax Forms. For the purpose of Section 4(a)(i) of the Agreement:

 

(A)Counterparty shall provide Dealer with a valid and duly executed U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation, (ii) promptly upon reasonable demand
by Dealer and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect.

 

(B)Dealer shall provide Counterparty with a valid and duly executed U.S.
Internal Revenue Service Form W-9 or applicable Form W-8, or any successor
thereto, (i) on or before the date of execution of this Confirmation, (ii)
promptly upon reasonable demand by Counterparty and (iii) promptly upon learning
that any such tax form previously provided by Dealer has become obsolete or
incorrect.

 

(iii)Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(iv)Section 871(m) Protocol. Dealer and Counterparty hereby agree that the
Agreement shall be treated as a Covered Master Agreement (as that term is
defined in the 2015 Section 871(m) Protocol published by the International Swaps
and Derivatives Association, Inc. on November 2, 2015, as may be amended or
modified from time to time (the “2015 Section 871(m) Protocol”)) and the
Agreement shall be deemed to have been amended in accordance with the
modifications specified in the Attachment to the 2015 Section 871(m) Protocol.
If there is any inconsistency between this provision and a provision in any
other agreement executed between the parties, this provision shall prevail
unless such other agreement expressly overrides the provisions of the 2015
Section 871(m) Protocol.

 



 30 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

  Very truly yours,       [____]    



  By:  



  Authorized Signatory   Name:

 



 

 

 

Accepted and confirmed
as of the Trade Date:

 

PetIQ, Inc.

 

By:    



Authorized Signatory Name:

 



 

 

